Citation Nr: 1214365	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, claimed as upper respiratory infections.

3.  Entitlement to service connection for a right hand skin disability, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for a left thigh skin disability, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to September 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, a Travel Board hearing was held before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  In January 2010, these matters were remanded for further development.

In a letter dated February 24, 2012, the Board informed the Veteran that the Veterans Law Judge who conducted his October 2009 hearing was no longer at the Board.  He was given the opportunity for a new hearing, and was also informed that if he did not respond within 30 days, the Board would proceed with his case accordingly.  The Veteran has not responded to the letter.  Consequently, the Board finds that he does not wish to have another hearing.

The psychiatric issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's respiratory condition (cough) is related to active service; rather, the record shows in-service treatment of an acute upper respiratory infection, with no demonstration of current respiratory disability.

2.  The competent and credible evidence does not show that a right hand disorder is related to active service; rather, the record shows in-service treatment of a right hand erythematous based ruptured papule with current complaints of right wrist pain but no demonstration of current disability.

3.  The competent and credible evidence does not show a left thigh disorder related to the Veteran's military service; rather, the record shows in-service treatment of an erythematous based papule but no demonstration of current disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a left thigh disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in December 2005, March 2006, April 2006, and pursuant to the January 2010 Board remand, January 2010 and July 2011 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  
Pursuant to the Board remand, the RO was ordered to send the Veteran notification regarding claims involving radiation exposure, and what he needed to submit.  Such was accomplished in a July 2011 letter; however, the Veteran did not respond.  In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, although complete notice was not sent prior to the initial adverse determination on appeal, such deficiency has been cured as the matters were thereafter readjudicated.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as identified post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2009 hearing before the Board.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified; in fact, the Veteran has reported that he has no additional evidence to submit.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Additionally, the Veteran was afforded VA examinations in January 2008 and June 2010.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

B.	Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and, evidence of a medical nexus between the Veteran's current disability and military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Respiratory disorder:

The Veteran's service treatment records (STRs) include a September 2002 Risk Assessment Questionnaire in which the Veteran endorsed a history of shortness of breath.  Thereafter, two January 2003 reports document complaints of coughing for the past 4 days.  An acute upper respiratory infection was diagnosed.  The Veteran was prescribed antibiotics and was told to increase his fluid intake.  There is no further treatment noted.  In a June 2003 Post-Deployment Health Assessment form, the Veteran noted a history of chronic cough, though he denied that it was then present.  

On March 2005 separation examination, the Veteran reported his use of an inhaler for morning congestion and wheezing.  He indicated that he was always coughing up mucus and had been given an inhaler to help loosen up morning congestion.  Physical examination was unremarkable; he exhibited no shortness of breath; it was noted that the Veteran smoked one-half pack of cigarettes per day.  He was found fit to separate from service.

Post-service VA treatment records include an August 2006 record that documents productive cough with greenish/yellowish sputum since 2002.  Objectively, at that time there was no shortness of breath on resting or with exertion and the lungs were clear.  There were no rales or wheezing.  Albuterol was ordered.

On January 2008 VA examination, the Veteran reported his in-service respiratory infection and subsequent treatment.  He denied any additional in-service evaluation and/or treatment.  He indicated that he has experienced an intermittent cough about 3-6 times per year since service separation; however, he had not been evaluated for such.  Physical examination of the chest was unremarkable.  The examiner found:

"Intermittent cough of undetermined etiology.  Most likely URI from 1/03 has fully resolved.  Insufficient information to narrow wide differential for cough.  Veteran referred back to PCP for continued work up.  VA PFT's pending to r/o asthma/COPD.  At least as likely as not [the] Veteran's smoking is contributing to his cough."

The Veteran failed to report for his pulmonary function test in February 2008.

At the October 2009 Board hearing, the Veteran reiterated his contentions that he has a respiratory disorder related to his military service.

On June 2010 VA examination, the Veteran reported the he occasionally experiences "gasping for air" which lasts 10 minutes.  He indicated that he brings up "darkish green/brown stuff".  Physical examination was unremarkable.  The examiner found:

"URI during service which likely has resolved.  Intermittent cough in active smoker; currently no evidence of a chronic condition in setting of twice monthly events which as likely as not are due to the Veteran's ongoing smoking."

The Veteran's STRs show treatment in January 2003 for an acute respiratory infection.  Thus, the in-service injury requirement has been satisfied.  See Davidson, 581 F.3d 1313. 

With regard to the current disability requirement, the record does not contain any respiratory diagnosis at any time during the appeal period.  The Veteran has reported intermittent coughing with yellowish sputum, but no respiratory diagnoses are of record, and the preponderance of the evidence, both medical and lay, otherwise fails to establish manifestions indicative of a chronic respiratory disability.  Regarding the Veteran's own contentions of intermittent symptomatology, he is competent to make such a report.  However, the VA examiner was aware of such history and nevertheless declined to diagnose a chronic disability.  

The Board notes that service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The record does not contain a respiratory disorder diagnosis during the relevant time period.  Therefore, service connection for a respiratory disorder/disability is not warranted.

The preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disorder/disability.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right hand:

The Veteran's STRs include an August 2002 record that documents his complaints of "bump on hand."  The Veteran reported that pus was exuding from a bump on the hand.  He denied any trauma to his right hand.  Physical examination of the right hand revealed erythmatous based ruptured papule noted over the 5th MCPJ.  There was no noted discharge but there was slight tenderness to palpation.    The Veteran was instructed to apply Bacitracin ointment to the area, and he was released to full duty.  No further treatment was noted.  On service separation examination, the Veteran did not report any issues with his skin and none were noted.

Post-service VA treatment records show no treatment for any right hand disorder.

On January 2008 VA examination, the Veteran reported occasional right wrist pain.  Physical examination revealed no rashes or scars.  The examiner essentially noted that the lesions found in service had resolved.

At his Board hearing, the Veteran asserted that his skin disorder resulted from radiation exposure during service.  Additionally, he testified that he had received treatment from a dermatologist for his skin disorder, but he could not remember the name of the doctor.

As noted, the Veteran's STRs document complaints of and treatment for lesions to his right hand during service.  Thus, the in-service injury requirement has been satisfied.  See Davidson, 581 F.3d 1313. 

With regard to the current disability requirement, the record does not contain any current treatment for or diagnoses of a right hand disability.  Additionally, the Veteran has not submitted any additional evidence in support of these claims, to include lay evidence of continuous symptomatology.  Again, service connection presupposes a current diagnosis of the claimed disability.  See Brammer, 3 Vet. App. 223, 225 (1992); Wamhoff, 8 Vet. App. 517, 521 (1996); Rabideau, 2 Vet. App. 141, 144 (1992); see also McClain, 21 Vet. App. 319.  As the record does not contain diagnoses of right hand or left thigh disabilities during the relevant time period, service connection for such disabilities is not warranted. 

In sum, the preponderance of the evidence is against the claims of entitlement to service connection for right hand and left thigh disabilities.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a left thigh disorder is denied.


REMAND

Regarding the Veteran's psychiatric claim, pursuant to the Board remand, the Veteran was afforded an additional examination, however, the Board finds that the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Indeed, the opinion was to address whether or not the Veteran's psychiatric disability was at least as likely as not related to his military service.  Significantly, the Veteran was seen on several occasions for depression and adjustment disorder.  Additionally, postservice VA treatment records within the relevant time period document treatment for depression.

In an opinion rendered in June 2010, the examiner found, in part:

" . . .Given the family history of depression, one needs to consider the multifactorial etiology of his psychiatric presentation.  Thus, it is this examiner's opinion that his depressive symptoms are at least as likely as not to have been exacerbated by his military experience in the past."

Notably, the Veteran's June 2001 service entrance examination does not document a psychiatric disability.  Furthermore, upon enlistment, the Veteran does not report a past history of psychiatric disability.  As such, in the absence of clear and unmistakable evidence to rebut that presumption, the question for consideration is whether a psychiatric disability was incurred in, rather than aggravated by, active service.

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for another VA psychiatric examination to determine whether the Veteran's psychiatric disability is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

2. Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.

3. For any other diagnosed psychiatric disorder the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to the Veteran's military service.

All opinions must be accompanied by a clear rationale.  If the examiner finds that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If no Axis I diagnoses are rendered, the examiner must nevertheless provide an opinion as to whether the Veteran's previously treated post-service depression was at least as likely as not etiologically related to service.

4. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's psychiatric claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


